            Case 1:19-cr-00383-TJK Document 1 Filed 11/15/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                               Grand Jury Sworn in on July 8, 2019

UNITED STATES OF AMERICA                                CRIMINAL NO.

                                                       GRAND JURY ORIGINAL

ASHANTI WEST,                                          VIOLATIONS:
ANDRETHOMAS, and                                       18 U.S.C. S 1951
JARON WILLIS,                                          (Interference with Interstate Commerce
                                                       by Robbery)
                        Defendants.                    18 u.s.c. $ e2a(c)(1)(-q)(ii)
                                                       (Using, Carrying, Possessing, and
                                                       Brandishing a Firearm During and in
                                                       Relation to a Crime of Violence)

                                                       FORFEITURE: l8 U.S.C. $ 981(a)(1)(C);
                                                       18 U.S.C. S 924(d); 28 u.S.C. g 2a61(c);
                                                       and 21 U.S.C. $ 853(p)

                                        INDICTMENT
        The Grand Jury charges that

                                           COUNT ONE

        On or about November 6,2019, in the District of Columbia, the defendants ASHANTI

WEST, ANDRE THOMAS, and JARON                  WILL6,      did unlaufi:lly obstruct, delay and affect,

and attempt to obstruct, delay and affect, commerce as that term is defined in Title 18, United

States code, Section 1951, and the movement of articles and commodities in such commerce, by

robbery as that term is defined in Title 1 8, United States Code, Section 195 1, in that the defendants

ASHANTI wEsr, ANDRE THOMAS,                  and   JARoN WILLIS, did unlaw{ully take        and obtain

property consisting of United States currency and cigarettes from the employees of the 7-Eleven,

located at 4443 Benning Road, NE, washington, D.c., against their will by means of actual and
             Case 1:19-cr-00383-TJK Document 1 Filed 11/15/19 Page 2 of 3



threatened force, violence, and fear of injury, immediate and future, to their person, while they

were engaged in commercial activities, as employees ofthe 7-Eleven, a business that was engaged

in and that affects interstate commerce.

        (Interference with Interstate Commerce By Robbery, in violation of Title 18, United
        States Code, Section 1951)

                                            COUNT TWO

        On or about November 6,2019, in the District of Columbia, the defendants ASHANTI

WEST, ANDRE THOMAS, and JARON WILLIS, did unlawfirlly and knowingly use, brandish,

and carry during and in relation to, and possess in furtherance of, a crime of violence, for which

he may be prosecuted in a court      ofthe United   States, that is, Count One   ofthis Indictment which

is incorporated herein, a firearm.

        (Using, Carrying, Possessing, and Brandishing a Firearm During and in Relation to
        a Crime of Violence, in violation of Title 18, United States Code, Sections
        e2a(cXlXeXii))

                                 FORFEITURE ALLEGATION

        1.     Upon conviction ofthe offense alleged in Count One, the defendants shall forfeit

to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

United States Code, Section 2461 (c), any property, real or personal, which constitutes or is derived

from proceeds traceable to this offense. The United States will also seek a forfeiture money

judgment equal to the value ofany property, real or personal, which constitutes or is derived from

proceeds traceable to this offense.




                                                     2
            Case 1:19-cr-00383-TJK Document 1 Filed 11/15/19 Page 3 of 3



       2.      Upon conviction ofthe offense alleged in Count Two, the defendants shall forfeit

to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c), any firearms and ammunition involved in or used in the knowing

commission of this offense.

       3.      Ifany ofthe property described above as being subject to forfeiture,       as a result   of

any act or omission ofthe defendants:

       (a)     cannot be located upon the exercise ofdue diligence;

       (b)     has been transferred or sold to, or deposited   with,   a   third party;

       (")     has been placed beyond the   jurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (")     has been commingled      with other property that cannot be divided without

               difficulty;

the defendants shall forfeit to the United States any other property of the defendants, up to the

value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title
       18, United States Code, Section 924(d), Title 28, United Sates Code, Section 2461(c), and
       Title 21, United States Code, Section 853(p))

                                                     A TRUE BILL:


                                                     FOREPERSON.
              k     L^-      /N%-
Attomey of the United States in
and for the District of Columbia




                                                 3
